UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-53482 Texas Rare Earth Resources Corp. (Exact name of registrant as specified in its charter) Nevada, United States 87-0294969 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3 Riverway, Suite 1800, Houston, Texas 77056 (Address of principal executive offices) (361) 790-5831 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Shares of common stock, par value $0.01 Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] Indicate by check mark whether the issuer has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the issuer was required to submit and post such files). Yes [] No [X] Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained in this form, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the issuer is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company.Yes [ ] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the registrant’s common equity was last sold, as of February 28, 2010 (the last day of the registrant’s most recently completed second fiscal quarter) was approximately $3,606,334.Shares of common stock held by each current executive officer and director and by each person known by the registrant to own 5% or more of the outstanding common stock have been excluded from this computation in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for any other purpose. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 26,781,259 shares of common stock as of January 31, 2011. Documents incorporated by reference:None Explanatory Note Texas Rare Earth Resources Corp. (the “Company”) is filing this Amendment No. 1 to its Annual Report on Form 10-K (this “Amendment”) to reflect changes made in response to comments received by the Company from the Staff of the Securities and Exchange Commission (the “Staff”), in connection with the Staff’s review of the Company’s Annual Report on Form 10-K for the year ended August 31, 2010, as filed with the Securities and Exchange Commission on February 8, 2011 (the “Original Form 10-K”). In response to the Staff’s comments, we have amended our Original Form 10-K as follows: · We have amended and restated our discussion of our business under “Item 1 - Business” to (i) revise our disclosure relating to the demand for rare earth elements (pages 6-7), (ii) expand upon our discussion of our corporate history, including the reasons behind our corporate name change in September 2010 (page 6), (iii) expand our disclosure relating to our exploration activities planned for the next twelve months (pages 7 and 9), (iv) expand our disclosure relating to the description of our Round Top prospect, and to clarify that our other mineral interests are currently not material to our operations (pages 7 and 8), (v) add permit and lease numbers relating to our Round Top prospect (page 8), (vi) to remove references to the term “ore”, (vii) expand our disclosure relating to how we intend to use capital during the next twelve months (page 9), (viii) expand our disclosure relating to permitting and licensing requirements (page 12), and (iv) add a subsection entitled “Improvements and Equipment” (page 10). · We have amended and restated “Item 1.A. – Risk Factors” to (i) revise a risk factor relating to third party reports (page 18), (ii) revise a risk factor relating to required permits (page 19), (iii) add disclosure to a risk factor relating to our planned activities during the next twelve months (page 22), (iv) delete the risk factor relating to application of Section 404 of the Sarbanes-Oxley Act of 2002, (v) add a risk factor relating to our failure to timely file certain periodic reports with the SEC (page 23), and (vi) delete disclosures relatingto our plans to submit an application to have our common stock quoted on the Over-The-Counter Bulletin Board. · In the section entitled “Liquidity and Capital Resources” (page 29), we have corrected the amount of gross proceeds received by the Company upon the exercise of Class A and Class B Warrants (from $382,843 to $382,813). · We have incorporated a revised Report of Independent Registered Public Accounting Firm to indicate the city and state from which the Report was issued (page 31). · We have revised certain footnote disclosures in the Financial Statements to (i) add disclosure relating to the issuance of shares of common stock in November 2008 (page 42) and (ii) to expand upon the material terms of the liquidated damage provisions in certain registration rights agreements (pages 42-43). · We have expanded the biographical information of certain of our officers and directors in “Item 9B- Other Information” (page 48) and “Item 10- Directors, Executive Officers, and Corporate Governance” (pages 48 and 49). · We have revised the footnotes in “Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” to indicate the natural person(s) who have voting and investment control over the shares held by entities (page 52). · We have amended and restated our exhibit index (pages 55-56) to (i) more precisely indicate the location of the exhibits being incorporated by reference and (ii) to add additional exhibits. In addition, we are including in this Amendment (i) currently dated certifications from our Chief Executive Officer and Chief Financial Officer as required by Section 302 of the Sarbanes-Oxley Act of 2002 in Exhibits 31.1 and 31.2, (ii) currently dated certifications from our Chief Executive Officer and Chief Financial Officer as required by Section 906 of the Sarbanes-Oxley Act of 2002 in Exhibits 32.1 and 32.2, and (iii) updated signature pages. Except as described above, this Amendment does not otherwise revise or restate the financial statements included in the Original Form 10-K. In addition, except as described above, no attempt has been made in this Amendment to modify or update disclosures presented in the Original Form 10-K. This Amendment does not reflect events occurring after the filing of the Original Form 10-K or modify or update disclosures related to such events. Accordingly, this Amendment should be read in conjunction with the Company’s filings with the SEC subsequent to the filing of the Original Form 10-K. Table of Contents Page Glossary of Terms 5 Cautionary Notice Regarding Forward-Looking Statements 6 Part I Item 1 Business 6 Item 1A Risk Factors 17 Item 2 Properties 25 Item 3 Legal Proceedings 25 Item 4 (REMOVED AND RESERVED) 25 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6 Selected Financial Data 27 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A Quantitative and Qualitative Disclosures About Market Risk 30 Item 8 Financial Statements and Supplementary Data 31 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 45 Item 9A Controls and Procedures 46 Item 9B Other Information 47 Part III Item 10 Directors, Executive Officers and Corporate Governance 48 Item 11 Executive Compensation 50 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13 Certain Relationships and Related Transactions and Director Independence 53 Item 14 Principal Accountant Fees and Services 54 Item 15 Exhibits, Financial Statement Schedules 55 Signatures 56 Glossary of Terms Alteration Any physical or chemical change in a rock or mineral subsequent to its formation. Breccia A rock in which angular fragments are surrounded by a mass of fine-grained minerals. Concession A grant of a tract of land made by a government or other controlling authority in return for stipulated services or a promise that the land will be used for a specific purpose. Core The long cylindrical piece of a rock, about an inch in diameter, brought to the surface by diamond drilling. Diamond drilling A drilling method in which the cutting is done by abrasion using diamonds embedded in a matrix rather than by percussion.The drill cuts a core of rock, which is recovered in long cylindrical sections. Drift A horizontal underground opening that follows along the length of a vein or rock formation as opposed to a cross-cut which crosses the rock formation. Exploration Work involved in searching for ore, usually by drilling or driving a drift. Exploration expenditures Costs incurred in identifying areas that may warrant examination and in examining specific areas that are considered to have prospects that may contain mineral deposit reserves. Grade The average assay of a ton of ore, reflecting metal content. Host rock The rock surrounding an ore deposit. Intrusive A body of igneous rock formed by the consolidation of magma intruded into other rocks, in contrast to lavas, which are extruded upon the surface. Lode A mineral deposit in solid rock. Ore The naturally occurring material from which a mineral or minerals of economic value can be extracted profitably or to satisfy social or political objectives. The term is generally but not always used to refer to metalliferous material, and is often modified by the names of the valuable constituent; e.g., iron ore. Ore body A continuous, well-defined mass of material of sufficient ore content to make extraction economically feasible. Mine development The work carried out for the purpose of opening up a mineral deposit and making the actual ore extraction possible. Mineral A naturally occurring homogeneous substance having definite physical properties and chemical composition and, if formed under favorable conditions, a definite crystal form. Mineralization The presence of economic minerals in a specific area or geological formation. Mineral reserve That part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.Reserves are customarily stated in terms of “Ore” when dealing with metalliferous minerals. Probable (Indicated) reserves Reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measure) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced.The degree of assurance, although lower than that for proven (measured) reserves, is high enough to assume continuity between points of observation. Prospect Proven (Measured) reserves A mining property, the value of which has not been determined by exploration. Reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. Resources The calculated amount of material in a mineral deposit, based on limited drill information. Tonne A metric ton which is equivalent to 2,200 pounds. Trend A general term for the direction or bearing of the outcrop of a geological feature of any dimension, such as a layer, vein, ore body, or fold. Unpatented mining claim A parcel of property located on federal lands pursuant to the General Mining Law and the requirements of the state in which the unpatented claim is located, the paramount title of which remains with the federal government. The holder of a valid, unpatented lode-mining claim is granted certain rights including the right to explore and mine such claim. Vein A mineralized zone having a more or less regular development in length, width, and depth, which clearly separates it from neighboring rock. -5- PART I Cautionary Notice Regarding Forward-Looking Statements In addition to historical information, this Annual Report contains statements that plan for or anticipate the future, including, without limitation, statements under the captions “Description of Business,” “Risk Factors” and “Management’s Discussion and Analysis or Plan of Operation.” These forward-looking statements include statements about our future business plans and strategies, future actions, future performance, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, objectives of management, and other such matters, as well as certain projections and business trends, and most other statements that are not historical in nature, that are “forward-looking”. Item 1. Description of Business Corporate organization The Company was incorporated in the State of Nevada in 1970 under the name Standard Silver Corporation.During the time we operated under the name Standard Silver Corporation, our focus was the exploration of our silver prospects.In September 2010, we changed our name to Texas Rare Earth Resources Corp. to more appropriately reflect our current focus on heavy rare earth elements.Our common stock is currently listed for quotation in the Pink Sheets, a centralized quotation service maintained by OTC Markets Inc. that collects and publishes market maker quotes for over-the-counter securities (PK:TRER). In July 2004, our articles of incorporation were amended and restated to increase the authorized capital to 25,000,000 common shares and, in April 2007, we affected a 1-for-2 reverse stock split.In September 2008, our articles of incorporation were further amended and restated to increase the authorized capital to 100,000,000 common shares with a par value of $0.01 per share and to authorize 10,000,000 preferred shares with a par value of $0.001 per share.The Company’s fiscal year-end is August 31. The Company We are a mining company engaged in the business of the acquisition and development of mineral properties.We currently hold a twenty year lease, executed in August 2010, to explore and develop an 860 acre rare earth uranium-beryllium prospect located in Hudspeth County, Texas known as “Round Top” and prospecting permits covering an adjacent 9,345 acres.We also hold prospecting permits on certain other mineral properties located in Texas and New Mexico.We currently have limited operations and have not established that our Round Top property contains any proven reserves or probable reserves.The strategic necessity of developing rare earth resources, the compelling fundamentals of uranium and the future potential for beryllium in the nuclear fuel cycle all present what we believe to be excellent opportunities for us. The Round Top rare earth prospect was initially developed in the late 1980's as a high grade beryllium resource. During the course of this project it was discovered that rare earth and other rare metal mineralization was also present within the mass of rhyolite that overlies the beryllium target zone. Uranium mineralization was also noted. Rare earth elements (or “REEs”) are a group of chemically similar elements that usually are found together in nature; they are referred to as the “lanthanide series.” These individual elements have a variety of characteristics that are important in a wide range of technologies, products, and applications and are critical inputs in existing and emerging applications including: computer hard drives, cell phones, clean energy technologies, such as hybrid and electric vehicles and wind power turbines; multiple high-tech uses, including fiber optics, lasers and hard disk drives; numerous defense applications, such as guidance and control systems and global positioning systems; and advanced water treatment technology for use in industrial, military and outdoor recreation applications. As a result, we believe that global demand for REE is projected to steadily increase due to continuing growth in existing applications and increased innovation and development of new end uses.Interest in developing resources domestically has become a strategic necessity as there are at present extremely limited sources of these elements outside of China. We believe the partially explored Round Top rhyolite which caps the beryllium deposits could be a large resource of rare earth elements. -6- Beryllium is a lightweight metal possessing unique mechanical and thermal properties. Its specific stiffness is much greater than other engineered structured material such as steel. The physical and mechanical properties of beryllium include high stiffness-to-weight and strength-to-weight ratios, stability within a broad range of temperatures, resistance to corrosion and fatigue, excellent electric conductivity and one of the highest melting points of all light metals. Beryllium products are used in a variety of high performance applications in the defense, aerospace, industrial, scientific equipment, electronics (including acoustics), medical, automotive, optical scanning and oil and gas markets.We believe Round Top could possess the potential to produce beryllium. Over the course of the next twelve to eighteen months, we intend to (i) conduct a geologic and radiometric study of the surface to define areas where beryllium, rare earth minerals and thorium are concentrated in fractures, breccias or magmatic segregations, and to understand the distribution of these elements in this rock, (ii) conduct radiation and geologic mapping underground to better define the distribution and habit of occurrence of the uranium, (iii) re-log drill samples that are stored on the property with emphasis on uranium and rare metal distribution, (iv) conduct a sampling and laboratory examination program to determine the precise mineralogy of the rare elements in the rhyolite (v) use these results to develop a drill program to test higher grade rare earth targets deeper in the rhyolite and (vi) conduct an airborne magnetic and gamma ray spectral survey to better understand subsurface geologic relations. In addition to Round Top, we also own title to 12 unpatented mining claims, the Macho group, comprising 240 acres covering the Old Dude Mine, located in Sierra County, New Mexico. The Old Dude Mine has a production history of silver, lead, zinc and gold dating from the 1890’s.Another 18 unpatented mining claims and fractional claims, the HA group,comprising 274 acrescover an andesite hosted vein system similar to and some 10 miles to the southwest of the Macho District. These claims surround another historic producer, the Graphic Mine. The geologic setting at the HA property is the same as the Macho. We do not consider these prospects to be material to the Company’s operations, and at the present time there is no exploration or development activity scheduled for these New Mexico properties. Overview of the Round Top Rare Earth-Uranium-Beryllium Project Round Top is a small mountain, one of a group of five that comprises the Sierra Blanca, located in Hudspeth County approximately eight miles northwest of the town of Sierra Blanca. The property is reached by a private road that turns north off Interstate 10 access road approximately one mile west of the town of Sierra Blanca. -7- In November 2007, we purchased the prospecting permits M-108543, M-108545, and M-108546 covering Sections 5, 7, 8, and 18 of Township 7, Block 71, and most of Sections 12 and 13 of Township 7, Block 72, Hudspeth County, Texas. In September 2009 this land position was expanded when the prospecting permits for Sections 3, 4, 9, 10, 16, 17, 19, 20, 21, 28, 29, 32 and 33 of Township 7, Block 71 were acquired.In August 2010, we entered into a mining lease M-111331 with the Texas General Land Office covering Sections 7 and 18 of Township 7, Block 71 and Section 12 of Block 72, covering approximately 860 acres in Hudspeth County, Texas.The mining lease issued by the Texas General Land Office gives us the right to explore, produce, develop, mine, extract, mill, remove, and market beryllium, uranium, rare earth elements, all other base and precious metals, industrial minerals and construction materials and all other minerals excluding oil, gas, coal, lignite, sulfur, salt, and potash.The term of the lease is twenty years so long as minerals are produced in paying quantities. Under the lease, we will pay the State of Texas a lease bonus of $197,800, $35,000 of which was paid upon the execution of the lease, $65,000 of which will be due when we submit our initial plan of operations to conduct exploration, and $97,800 of which will be due when we submit a supplemental plan of operations to conduct mining.Upon the sale of minerals removed from Round Top, we will pay the State of Texas a $500,000 minimum advance royalty.Thereafter, we will pay the State of Texas a production royalty equal to eight percent (8%) of the market value of uranium and other fissionable materials removed and sold from Round Top and six and one quarter percent (6 ¼%) of the market value of all other minerals removed and sold from Round Top. If production of paying quantities of minerals has not been obtained on or before August 17, 2011, we may pay the State of Texas a delay rental to extend the term of the lease in an amount equal to $44,718.Thereafter, assuming production of paying quantities has not been obtained, we may pay additional delay rental fees to extend the term of the lease for successive one (1) year periods pursuant to the following schedule: Per Acre Amount Total Amount August 17, 2012 – 2014 $
